Citation Nr: 0432964	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  96-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for transverse myelitis 
manifested by flaccid paraplegia with incontinence of bowel 
and bladder.

2.  Entitlement to a higher level of special monthly 
compensation (SMC).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1957, and from August 1966 to July 1968.

This appeal is from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The rating decision declined to reopen 
a claim for service connection for transverse myelitis and 
denied a claim for SMC based on the need for aid and 
attendance, or at the housebound rate.  A May 1994 rating 
decision restyled the SMC issue as entitlement to a higher 
rate of SMC.

The Board of Veterans' Appeals (Board) found new and material 
evidence in the transverse myelitis issue, reopened the 
claim, and remanded it for additional development in December 
2000.  The instant decision styles the issues as entitlement 
to service connection for transverse myelitis, because it 
will decide the merits of the case de novo, and it styles the 
SMC issue as for a higher rate of SMC, because the veteran 
currently qualifies for and receives SMC.


FINDINGS OF FACT

1.  The veteran has transverse myelitis due to Schistosoma 
infection with a 55% probability that the pathogen is S. 
japonicum, contracted in Korea.

2.  The veteran suffers loss of use of the legs, bowel and 
bladder incontinence, loss of use of the right hand, and is 
separately 70 percent disabled by schizophrenia subject to 
special monthly compensation, with other disabilities subject 
to schedular rating.

CONCLUSIONS OF LAW

1.  Transverse myelitis manifested by flacid paraplegia with 
incontinence of bowel and bladder due to Schistosoma 
infection was incurred in service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

2.  The veteran is entitled to SMC at the maximum rate for 
paraplegia with helplessness necessitating regular aid and 
attendance.  38 U.S.C.A. § 1114(o), (r)(1) (West Supp. 2004); 
38 C.F.R. § 3.350(e)(2), (h)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

Whereas the evidence of record is sufficient to allow a 
complete grant of the benefits sought, any question whether 
VA discharged the specific duties or the intent of the 
Veterans Claims Assistance Act of 2000 (VCAA), see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003), 
is moot.

II.  Service Connection

The veteran served in Korea and in Vietnam.  Although the 
veteran's DD 214 is not of record for the first period of 
service, service medical records show hospitalization in 
Korea.  The DD 214 from the veteran's second period of active 
duty shows overseas duty for a longer time than his entire 
second period of service.  This corroborates the history of 
service in Korea in the absence of evidence of any other 
overseas duty.

In Vietnam, the veteran sustained shell fragment wounds from 
multiple mortar rounds.  He was awarded the Purple Heart 
Medal for injuries of the right arm, chest, abdomen, left 
hip, and left leg.  He has residuals of incomplete paralysis 
of the right radial nerve with wrist drop and scars of the 
right axilla, elbow, and forearm; left lower extremity, 
posterior iliac crest, scars of the pretibial area with 
lesion to the left peroneal nerve with left foot drop; 
retained shell fragment wounds of the left, lower chest, and 
major small bowel resection.  Initially rated 100 percent 
disabled for service-connected schizophrenia, he has been 
continuously rated 70 percent disabled by schizophrenia since 
June 1979.

In February 1988 the veteran sought service connection for 
loss of bowel and bladder control.  VA hospital records of 
November to December 1983 revealed the veteran's history of 
combat injury and the sequelae listed above and complaints of 
onset of paraplegia in November 1982.  He was diagnosed with 
transverse myelitis of unknown etiology.  Medical opinions of 
[dates] were that his transverse myelitis was not the 
immediate or secondary result of his combat injuries.

Since then, the focus of the veteran's pursuit of service 
connection for the paraplegia with loss of bowel and bladder 
control has been to prove their relationship to his combat 
injuries.  The near-consensus of medical opinion in the 
claims file is that the transverse myelitis is not related to 
the combat injuries.  One physician opined in December 2000 
that trauma in service was a possible cause.  The veteran has 
submitted medical literature evidencing that spinal cord 
trauma can cause transverse myelitis; the literature also 
shows other possible etiologies, including infection with 
several species of Schistosoma, a worm.

In April 2002, a VA physician who conducted a brain and 
spinal cord examination of the veteran explained that the 
site of the veteran's disease process is incompatible with 
the sites of his combat injuries, and the time of onset of 
the transverse myelitis was inconsistent with an etiology of 
combat trauma sustained when the veteran was wounded.

With a sole exception, the medical examiners and commenter 
have not opined about other possible or likely etiologies of 
the veteran's transverse myelitis.  In December 2000, a VA 
Medical Center chief of spinal cord injury evaluated the 
veteran and reviewed his medical records, concluding that the 
veteran's progressive paraplegia could be combat related 
either by the initial multiple trauma versus an infectious 
process during his Vietnam action.

In September 2002, the veteran had an immunoassay performed 
for Schistosoma IGG antibody.  The finding was 7.61 compared 
to a reference range of < 1.00.  The report stated the 
interpretive criteria:

< 1.00  Antibody Not Detected
> or = 1.00  Antibody Detected

This assay utilizes the microsomal 
fraction of adult S. mansoni worms (MAMA) 
as antigen, and is thus highly specific 
(99%) and sensitive (96%) for detection 
of infection caused by S. mansoni.  
Although the assay is also highly 
specific for infections caused by other 
Schistosoma species (S. japonicum, S. 
haematobium, S. mekongi), its sensitivity 
for these infections is lower (55%).  
Antibody levels do not correlate with 
intensity of infection.

The VA physician, now VAMC Chief, SCI&D System of Care, 
reviewed the veteran's inpatient and outpatient medical 
records and VA claims file in February 2003.  He noted the 
veteran to have incomplete paraplegia since 1983 secondary to 
transverse myelitis with Schistosomiasis as the most likely 
etiology, presenting with progressive lower extremities 
weakness from 1969 to 1982.  The doctor noted the veteran's 
service in Korea and in Vietnam.

After discussing the recent Schistosoma IgG antibody test, 
the doctor concluded that the veteran was at high risk for 
infection by S. japonicum, and although the antigen report 
did not specify the type of Schistosoma infection, the doctor 
calculated a 55% probability with a high specificity that S. 
japonicum infected the veteran, causing spinal cord 
involvement.  The doctor also noted the veteran's neurogenic 
bowel and bladder, loss of use of both feet from the hip 
down, and worsening of his mental illness.

The veteran submitted medical literature that corroborates 
spinal cord involvement in Schistosoma infections resulting 
in granulomas of the spinal cord and transverse myelitis 
manifesting as flacid paraplegia.

The opinion of the VAMC Chief, SCI & D Service System is 
credible and probative.  No other medical evidence of record 
contradicts the medical opinion that it is more likely than 
not (55% probable) that the veteran contracted a Schistosoma 
infection in service that has caused transverse myelitis 
manifesting in paraplegia with bowel and bladder involvement.

The fact of the veteran's service in locations where he was 
at high risk for Schistosoma infection constitutes evidence 
pertinent to service.  VA can grant service connection for 
disease first diagnosed after service if all of the evidence, 
including that pertinent to service, indicates that a disease 
was contracted in service.  38 C.F.R. § 3.303(d) (2004).  VA 
cannot deny a claim supported by credible, probative evidence 
unless the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  No 
other medical evidence or opinion of record contradicts the 
conclusion that the veteran has transverse myelitis due to a 
parasite infection contracted in service.  Clearly, where the 
material evidence supporting a claim is uncontroversial, 
there cannot be a preponderance of evidence against the 
claim.  Service connection for transverse myelitis manifested 
by paraplegia with bowel and bladder involvement is 
warranted.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. 
§ 3.303(d) 2004).

III.  Special Monthly Compensation

The veteran has received special monthly compensation under 
several calculations since his initial award of disability 
compensation effective July 1968.  During the pendency of 
this appeal, he has received special monthly compensation for 
anatomical loss of one hand [sic-the hand is in situ] and 
one foot.  See 38 U.S.C.A. § 1114(k) (West Supp. 2004); 
38 C.F.R. § 3.350(b) (2004).  The veteran also receives SMC 
at the rate intermediate between subsections (l) and (m) of 
section 1114, title 38, United States Code for incomplete 
paralysis right radial nerve with wrist drop, elbow and 
forearm scar; residual shell fragment wound, left lower 
extremity; posterior iliac crest scars, pretibial area, with 
lesions of the left peroneal nerve with foot drop, with 
additional disabilities comprising hepatitis C, residuals of 
shell fragment wound of the abdomen with major small bowel 
resection, residuals of shell fragment wounds of the chest 
with retained foreign body of left lower chest, and 
schizophrenia, independently ratable at 50% or more.  See 
38 U.S.C.A. § 1114(p) (West 2004); 38 C.F.R. § 3.350(f)(3) 
(2004).

A VA examination of March 2002 shows the veteran is 
wheelchair bound, incontinent of bowel and bladder, and 
dependent on the assistance of his wife for virtually all of 
his activities of daily living.  Comparison of this report 
with a VA medical evaluation and opinion of May 1994 reveals 
that the veteran's paraplegia with bowel and bladder 
involvement are permanent.  Paraplegia with bowel and bladder 
incontinence is deemed by regulation to equate to loss of use 
of both legs, and to helplessness in need of regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l) (West Supp. 2004); 
38 C.F.R. § 3.350(e)(2).  Taken together, these circumstances 
qualify for the highest rate of SMC.  38 U.S.C.A. § 1114(o) 
(West Supp. 2004).

When a veteran entitled to the SMC under section 1114(o) 
needs regular aid and attendance, he or she is entitled to an 
additional payment, even if the need for aid and attendance 
was a factor in qualifying for SMC at the 1114(o) rate.  
38 U.S.C.A. § 1114(r)(1) (West Supp. 2004); 38 C.F.R. 
§ 3.350(h)(1) (2004).  The veteran qualifies for maximum SMC 
plus additional payment for aid and attendance.

The veteran and his spouse testified to his daily routine and 
the amount and type of assistance he needs daily.  They did 
not indicate that the veteran had or needed daily home care 
by a licensed health care provider or by a person supervised 
by a licensed health care provider without which he would be 
institutionalized.  The VA examination report of March 2002 
corroborated this.  Consequently, the veteran is not entitled 
to a higher level of aid and attendance.  38 U.S.C.A. 
§ 1114(r)(2) (West Supp. 2004); 38 C.F.R. § 3.352(b)(2) 
(2004).

Implementation of this decision will afford the veteran a 
large increase in SMC payments.  He will receive the maximum 
rate of SMC authorized by statute, see 38 U.S.C.A. § 1114 (l) 
- (s) (West Supp. 2004), plus an additional amount for 
special aid and attendance benefit.  See 38 U.S.C.A. 
§ 1114(r)(1) (West Supp. 2004).  He previously received SMC 
at an intermediate rate between the rate authorized by 
section 1114 subsection (l) and the rate authorized section 
1114 subsection (m), which accounted for his loss of use of 
one hand and one foot and for a separate disability rated 50% 
or more disabling.

The payment authorized by this decision will subsume current 
SMC payments.  An additional payment for loss of use of the 
right hand, 38 U.S.C.A. § 1114(k), is not permitted if that 
payment would increase the total payment to exceed the 
maximum allowed.  The same rule applies for payment for a 
separate disability that is 50% or more disabling; the 
additional amount cannot be paid if the total of SMC payments 
would exceed the maximum rate.  See 38 C.F.R. § 3.350(f)(3).


ORDER

Service connection for transverse myelitis manifested by 
paraplegia with bowel and bladder incontinence is granted.

Special monthly compensation at the maximum rate under 
38 U.S.C. § 1114(o) plus special aid and attendance under 
38 U.S.C. § 1114(r)(1) are granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



